
	

114 S3007 IS: Open Skies Treaty Compliance Assurance Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3007
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Cotton (for himself, Mr. Sasse, Mr. Rubio, Mr. Risch, Mr. Burr, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit funds from being obligated or expended to aid, support, permit, or facilitate the
			 certification or approval of any new sensor for use by the Russian
			 Federation on observation flights under the Open Skies Treaty unless the
			 President submits a certification related to such sensor to Congress and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Open Skies Treaty Compliance Assurance Act.
		2.Definitions
 In this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Covered state partyThe term covered state party means a foreign country that— (A)is a state party to the Open Skies Treaty; and
 (B)is a United States ally. (3)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (4)Observation aircraft, observation flight, and sensorThe terms observation aircraft, observation flight, and sensor have the meanings given such terms in Article II of the Open Skies Treaty. (5)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
			3.Certification of new sensors
 (a)LimitationNotwithstanding any other provision of law, no funds may be obligated or expended to aid, support, permit, or facilitate the certification or approval of any new sensor, including to carry out an initial or exhibition observation flight of an observation aircraft, for use by the Russian Federation on observation flights under the Open Skies Treaty unless the President, in consultation with the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, and the Director of National Intelligence, submits to the appropriate committees of Congress the certification described in subsection (b)(1).
			(b)Certification
 (1)In generalThe certification described in this subsection is a certification for a new sensor referred to in subsection (a) that—
 (A)the capabilities of the new sensor do not exceed the capabilities imposed by the Open Skies Treaty, and safeguards are in place to prevent the new sensor, or any information obtained therefrom, from being used in any way not permitted by the Open Skies Treaty;
 (B)the Secretary of Defense, the commanders of relevant combatant commands, the directors of relevant elements of the intelligence community, and the Federal Bureau of Investigation have in place mitigation measures with respect to collection against high-value United States assets and critical infrastructure by the new sensor;
 (C)each covered state party has been notified and briefed on concerns of the intelligence community regarding upgraded sensors used under the Open Skies Treaty, Russian Federation warfighting doctrine, and intelligence collection in support thereof; and
 (D)the Russian Federation is in compliance with all of its obligations under the Open Skies treaty, including the obligation to permit properly notified covered state party observation flights over all of Moscow, Chechnya, Abkhazia, South Ossetia, and Kaliningrad.
 (2)Specific sensor approvalThe certification described in paragraph (1) shall be required for each sensor and platform for which the Russian Federation has requested approval under to the Open Skies Treaty.
				(c)Waiver authority
 (1)In generalThe President may waive the requirements of subparagraph (D) of subsection (b)(1) if, not later than 30 days prior to certifying or approving a new sensor for use by the Russian Federation on observation flights under the Open Skies Treaty, the President submits a certification to the appropriate committees of Congress that the certification or approval of the new sensor is in the national security interest of the United States that includes the following:
 (A)A written explanation of the reasons it is in the national security interest of the United States to certify or approve the sensor.
 (B)The date that the President expects the Russian Federation to come into full compliance with all of its Open Skies Treaty obligations, including the overflight obligations described in subparagraph (D) of subsection (b)(1).
 (C)A detailed description of efforts made by the United States Government to bring the Russian Federation into full compliance with the Open Skies Treaty.
 (2)FormEach certification submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				
